Citation Nr: 0011958	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-24 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a kidney disorder, 
secondary to service-connected bipolar disorder.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953, and from May 1953 to April 1956.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC which, in 
pertinent part, denied the claim of service connection for a 
kidney condition secondary to a service-connected bipolar 
disorder.  A notice of disagreement was submitted in April 
1995.  A statement of the case was issued in April 1996, and 
the veteran filed his substantive appeal that May.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The evidence of record demonstrates that kidney 
insufficiency is due to, or the result of the use of Lithium 
prescribed to treat the veteran's service-connected bipolar 
disorder.


CONCLUSION OF LAW

Kidney insufficiency is due to, or the result of service-
connected bipolar disorder.  38 U.S.C.A. § 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
3.303, 3.304, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the treatment and 
diagnosis of neurotic depressive reaction.  This diagnosis 
was also reported when a VA examination was conducted in June 
1956.  By rating action of July 1956, service connection was 
granted for neurotic depressive reaction.  

The post-service records reflect ongoing psychiatric 
treatment for bipolar disorder, including the use of Lithium.  
Records show that in November 1986, it was noted that there 
was a provisional diagnosis of renal toxicity possibly 
secondary to Lithium.  X-rays taken in December 1986 showed a 
normal appearing renal anatomy.  In a January 1991 VA 
examination report, the examiner pointed out that the 
diagnosis of neurotic depressive reaction was not correct, 
and should be updated.  Bipolar disorder was diagnosed.  By 
rating action of March 1991, service connection was granted 
for bipolar disorder.  

In an April 1991 report, the veteran's psychiatrist reported 
that there was a discussion with the veteran that permanent 
kidney damage from the lithium was always a possibility and 
that he was to assume responsibility for seeking treatment 
for the condition.  In a report of a September 1991 
examination, the physician reported diagnoses of mild renal 
insufficiency with arterial hypertension, WHO classification 
grade II.  It was noted that there were gallbladder hydrops 
with a concrement in the cystic duct.  It was also noted that 
there was mild hyperlipidemia, disturbed carbohydrate 
tolerance, and suspicion of fatty liver.  

A September 1991 report reflects diagnoses of chronic kidney 
insufficiency in the stage of compensated retention and 
hypertension in conjunction with neuropathy of an unclear 
genesis, and benign prostate hyperplasia in stage II.  It was 
noted that a urological disease as the cause of the existing 
chronic kidney insufficiency could be ruled out with the 
normal urinalysis and sonographically smooth urine flow 
conditions on both sides.  On the grounds of the sonographic 
kidney findings, a primary disease of the kidney parenchyma 
must be assumed.  In the interim, additional clarification in 
the local nephrology ward has been initiated.  

In a September 1991 letter, Dr. Arnold Schulz offered a 
summary of information he shared with the veteran that day 
regarding alternatives to Lithium.  It was noted that he had 
discontinued his use of Lithium, and that the symptoms had 
not been observed during the visit.  Dr. Schulz also noted 
that the decision not to use the drug would agree with the 
suspected side effect that the veteran had referred to 
earlier in 1989, and that Dr. Schulz felt was possible.  
Regarding the kidney condition, the physician noted that it 
was essential that the condition be evaluated.  Dr. Schulz 
reiterated his suspicions regarding lithium intoxication in a 
1992 letter regarding the veteran's neurological 
difficulties.  

In a June 1993 report, it was noted that the veteran has a 
chronic kidney insufficiency of unknown genesis which was not 
progressive, arterial hypertensive which was difficult to 
stabilize, hyperlipidemia and hyperuricemia, and adenoma of 
the prostate.  

A VA examination was conducted in July 1993, and the examiner 
diagnosed chronic renal insufficiency (compensated), 
hypertriglyceridemy, no fixed hypertension under current 
medication, and benign prostrate hypertrophy.  The 
psychiatric examination report reflects the examiner's 
comments that the very high dose of lithium damaged the 
kidney parenchyma, and that it might correlate with the 
intermittent myoclonia which regressed with the suspension of 
the use of lithium.  It was also mentioned that there was a 
mild polyneuropathy, which is manifested by weak reflexes and 
perception disorder in the region of the left leg.  

In an April 1995 letter, Dr. Anne v. Hase reported that the 
veteran was first seen around late 1969 when he had just been 
released from a U.S. Army hospital in Germany.  He had been 
taking Lithium for a depression disorder, which has subsided 
over the years.  After taking Lithium for about 20 years, he 
started to suffer from side effects such as cerebral and 
renal symptoms, which are described in the army hospital 
medical reports.  Before the Lithium had been discontinued 
altogether, the dosage had been increased for some months.  
The veteran had reported that the symptoms increased as the 
dosage increased.  The cerebral symptoms had subsided after 
the Lithium was discontinued, but the renal damage and 
hypertension is permanent and requires ongoing treatment.  

In a December 1995 and an August 1997 report, a urologist 
reported that there had been no renal diseases until 1986.  
At the time of the examinations, there was no renal colic, no 
departure of renal stones.  In December 1995, it was noted 
that the veteran was being treated for an elevated level of 
uric acid.  In August 1997, the urine was clear and there 
were no traces of blood, and he had been taking two Ubretid 
tablets each morning.  

In a December 1998 report, it was noted that the veteran was 
suffering from increasing claudication complaints on the left 
side.  In addition to other diagnoses, it was noted that 
there was kidney insufficiency in the stage of compensated 
retention.  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Certain chronic diseases, including cardiovascular-renal 
disease, will be presumed to have been incurred during 
service, if manifested to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (1999).

In this case, the evidence does not show and the veteran has 
not argued that his current problems with kidney 
insufficiency were incurred or aggravated during service.  
Therefore, this is not a matter of direct service connection.  
However, the veteran does argue, and the evidence clearly 
shows that the kidney insufficiency is secondary to the 
service-connected bipolar disorder.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

As noted in the reports of record, the veteran had been 
treated for many years with Lithium for his bipolar disorder.  
From the reports presented above, various medical 
professionals have concluded that the continued use of 
Lithium resulted in permanent damage to the veteran's 
kidneys.  Therefore, service connection is warranted for 
kidney insufficiency secondary to the use of Lithium to treat 
the veteran's service-connected bipolar disorder.  The appeal 
is granted.  


ORDER

Entitlement to service connection for kidney insufficiency as 
secondary to service-connected bipolar disorder has been 
established, and the appeal is granted.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

